 Case 18-31185    Doc 31    Filed 12/07/18 Entered 12/07/18 09:40:12      Desc Main
                              Document     Page 1 of 4


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

         In re:                            Chapter 11

         Harlow N. Higinbotham,            Bankruptcy No. 18-31185

                           Debtor.         Honorable LaShonda A. Hunt


                              NOTICE OF HEARING
     Please take notice that, on December 13, 2018, at 11:00 a.m., or as soon
thereafter as counsel may be heard, the Honorable LaShonda A. Hunt, United
States Bankruptcy Judge for the Northern District of Illinois, in Courtroom 719 of
the United States Courthouse, at 219 South Dearborn Street, Chicago, Illinois, will
hold a hearing on the Motion of Wipaporn Teekhungam and the Parties’
Minor Children for Relief from Stay and Motion to Excuse the Receiver’s
Compliance with § 543, a copy of which is included herewith and served upon
you, at which time and place you may appear.

Dated: December 6, 2018                      Wipaporn Teekhungam, A.H, a
                                             minor, A.H., a minor, and A.H., a
                                             minor
                                             By: /s/ Jeffrey K. Paulsen
                                             One of Their Attorneys

William J. Factor (6205675)
Deborah K. Ebner, Of Counsel (6181615)
Jeffrey K. Paulsen (6300528)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel:    (847) 239-7248
Fax: (847) 574-8233
Email: wfactor@wfactorlaw.com
        dkebner@deborahebnerlaw.com
        jpaulsen@wfactorlaw.com




     {00129423}
  Case 18-31185      Doc 31   Filed 12/07/18 Entered 12/07/18 09:40:12      Desc Main
                                Document     Page 2 of 4


                              CERTIFICATE OF SERVICE
       I, Jeffrey K. Paulsen, an attorney, hereby certify that on the date indicated,
pursuant to Section II.B.4 of the Administrative Procedures for the Case
Management/Electronic Case Filing System and Fed.R.Civ.P. 5(a), I caused a copy
of the foregoing Notice of Hearing and the accompanying Motion to be served
electronically through the Court’s Electronic Notice for Registrants on all persons
identified as Registrants on the Service List below and by U.S. mail on all other
persons identified on the Service List.

                                                /s/ Jeffrey K. Paulsen
                                     SERVICE LIST
Registrants
(Service via ECF on December 7, 2018)

Deborah K. Ebner              dkebner@deborahebnerlaw.com,
                              webmaster@debnertrustee.com,
                              lizd@deborahebnerlaw.com

William J. Factor             wfactor@wfactorlaw.com, wfactorlaw@gmail.com,
                              bharlow@wfactorlaw.com, wfactor@ecf.inforuptcy.com,
                              wfactormyecfmail@gmail.com,
                              factorwr43923@notify.bestcase.com

Patrick S. Layng              USTPRegion11.ES.ECF@usdoj.gov

Jeffrey K. Paulsen            jpaulsen@wfactorlaw.com, bharlow@wfactorlaw.com,
                              jpaulsen@ecf.inforuptcy.com

Gregory K. Stern              greg@gregstern.com, steve_horvath@ilnb.uscourts.gov

Non-Registrants
(Service via U.S. Mail on December 6, 2018)

Harlow N. Higinbotham
RD No. 2
2002 East Cass St.
Joliet, IL 60432

American Express
PO Box 981537
El Paso, TX 79998


{00129423}                                —2—
  Case 18-31185     Doc 31   Filed 12/07/18 Entered 12/07/18 09:40:12   Desc Main
                               Document     Page 3 of 4


Beerman LLP
161 N. Clark St.
Suite 3000
Chicago, IL 60601

Casale Reporting Service Inc.
33 N. Dearborn St.
Suite 1506
Chicago, IL 60602

Chase Card
PO Box 15298
Wilmington, DE 19850

Citicards
PO Box 6241
Sioux Falls, SD 57117

Discover Financial Services LLC
PO Box 15316
Wilmington, DE 19850

E.D. Higinbotham Trust
1500 N. Lake Shore Dr.
Unit 13-C
Chicago, IL 60610

Fox Rothschild LLP
321 N. Clark St.
Suite 800
Chicago, IL 60654

H.N. Higinbotham Trust
1500 N. Lake Shore Dr.
Unit 13-C
Chicago, IL 60610

McDermott Will & Emery
444 W. Lake St.
Suite 4000
Chicago, IL 60606




{00129423}                             —3—
  Case 18-31185   Doc 31   Filed 12/07/18 Entered 12/07/18 09:40:12   Desc Main
                             Document     Page 4 of 4


Susan S. Higinbotham
RD No. 2
2002 E. Cass St.
Joliet, IL 60432

Tileke & Gibbins
1011 Rama 3 Road
Chongnonsi, Yannawa
Bangkok, Thailan 10120

Wentzel Law Offices
77 W. Washington St.
Suite 2100
Chicago, IL 60602




{00129423}                           —4—
